 Case 2:20-cv-00755-MWF-PLA Document 52 Filed 09/21/20 Page 1 of 4 Page ID #:241


                               NOTE: CHANGES MADE BY THE COURT
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     ABRAHAM YUEN, an individual                Case No. 2:20-cv-00755-MWF-PLAx
11
12                            Plaintiff,        PROTECTIVE ORDER FOR
               v.                               PERSONNEL RECORDS OF
13                                              OFFICER CHRISTOPHER WARREN
                                                FROM THE LOS ANGELES POLICE
14 CITY OF MONTEBELLO, CHIEF OF                 DEPARTMENT
15 POLICE BRAD KELLER in his official and
   individual capacity, OFFICER
16 CHRISTOPHER WARREN #1408, DOES
17 1 through 10, inclusive,
                              Defendants.
18 __________________________________
19 LOS ANGELES POLICE DEPARTMENT
20 CUSTODIAN OF RECORDS
                   Non-party.
21
22
23
24 BASED ON THE STIPULATION OF THE PARTIES, AND GOOD CAUSE
25 HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT:
26        1.   Officer Christopher Warren has the right to privacy in his personnel records
27 from the Los Angeles Police Department (LAPD).
28

                                           1
 Case 2:20-cv-00755-MWF-PLA Document 52 Filed 09/21/20 Page 2 of 4 Page ID #:242




 1        2.     The phrase “this case” refers to the instant matter, Abraham Yuen v. City of
 2 Montebello, et al., United States District Court for the Central District of California Case
 3 No. 2:20-CV-00755-MWF-PLAx, exclusively, including the final disposition of any and
 4 all appeals. The phrase “this case” does not refer to any other state or federal case that
 5 defendants or plaintiff may currently, or in the future, be a party to in any capacity.
 6        3. The term “CONFIDENTIAL RECORDS” as used in this Protective Order
 7 shall refer to any and all copies of any and all personnel records that have not and are not
 8 available for public inspection and are disclosed by LAPD in this case.
 9        4.     This Protective Order does not govern any personnel records that are
10 obtained by any party outside the jurisdiction of this case.
11        5.     All parties shall use the CONFIDENTIAL RECORDS in the litigation of
12 this case only and, in particular, said CONFIDENTIAL RECORDS shall not be released
13 to any other individual, entity, or agency that is not a party to this case without further
14 order from the court except:
15               a. Counsel of record in this case and employees of that counsel’s offices to
16                   the extent necessary to enable said individuals to assist in the litigation
17                   of this case;
18               b. Any experts or consultants who have been expressly engaged by counsel
19                   of record to provide expert testimony or to assist with the litigation of
20                   this case;
21               c. Court reporters and videographers, to the extent necessary to take or
22                   transcribe testimony in this case;
23               d. Such other persons that may be designated by written stipulation of the
24                   parties and non-party;
25               e. The court, to the extent necessary for a motion or other matter pending
26                   before the court in this case.
27        6.     Every individual as identified in paragraph 5 of this Protective Order must
28 be given a copy of this Protective Order before the said individual is given access to any

                                              2
 Case 2:20-cv-00755-MWF-PLA Document 52 Filed 09/21/20 Page 3 of 4 Page ID #:243




 1 CONFIDENTIAL RECORDS. In addition, each individual as identified in paragraph 5
 2 of this Protective Order must sign a written agreement, drafted by parties’ counsel, to be
 3 bound by this Protective Order. The parties’ counsel shall keep the original executed
 4 agreements until the final disposition of this case. The terms of this paragraph shall
 5 not apply to the Court or its personnel.
 6        7.     If any counsel is ordered to disclose the CONFIDENTIAL RECORDS to
 7 any other individual, entity or agency who is not enumerated in paragraph 5 of this
 8 Protective Order, the counsel subject to the court order shall give LAPD notice of said
 9 court order to give LAPD an opportunity to request a Protective Order.
10        8.     Under no circumstance shall the CONFIDENTIAL RECORDS, or the
11 information contained therein, be retained, copied, compiled, stored, used as a database,
12 or be disseminated, in any form, except for use in this case in accordance with this
13 Protective Order or by further order of the court;
14        9.     If any party files a pleading and or motion that contains or attaches as an
15 exhibit any information from the CONFIDENTIAL RECORDS, the pleading and or
16 motion must be filed with an application that the Confidential Records be placed
17 under seal.
18        10.    In the event that the CONFIDENTIAL RECORDS are used in any court
19 proceeding in this case, all counsel shall take all reasonable steps to maintain its
20 confidentiality during such use.
21        11.    All copies of all CONFIDENTIAL RECORDS disclosed by LAPD shall be
22 marked “SUBJECT TO PROTECTIVE ORDER” by the parties’ counsel.
23        12.    This Protective Order does not prejudice the parties’ and/or LAPD’s right to
24 object to or file any motion for relief related to any issues that may arise regarding the
25 use or discovery of Officer Warren’s personnel records from LAPD, including any
26 objections to any future subpoenas that may be issued by any party.
27        13.    No more than thirty (30) calendar days after the conclusion of this case,
28 including any appeals, counsel shall return all copies of all CONFIDENTIAL

                                             3
 Case 2:20-cv-00755-MWF-PLA Document 52 Filed 09/21/20 Page 4 of 4 Page ID #:244




 1 RECORDS, with a copy of this Protective Order, to: Attn: Pitchess Supervisor,
 2 Discovery Section, Legal Affairs Division, Los Angeles Police Department, 200 N.
 3 Spring St. 19th Fl., Los Angeles, CA 90012. The records must be returned in person or
 4 by certified mail only. At the time the records are returned, counsel shall also notify
 5 LAPD counsel by email at angie.cho@lacity.org that the records are being returned to
 6 LAPD as prescribed by this paragraph.
 7        14.    This Protective Order shall survive the conclusion of this case. The court
 8 shall retain jurisdiction over this Protective Order.
 9 IT IS SO ORDERED.
10
11 DATED: September 21, 2020
                                               HON. PAUL L. ABRAMS
12                                         UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
